



Exhibit 10.68
WILLIS TOWERS WATSON PUBLIC LIMITED COMPANY
Compensation Recoupment Policy


Effective November 15, 2017


1. Introduction. The Board of Directors (the "Board") of Willis Towers Watson
Public Limited Company (the
"Company” or "WTW") believes that it is in the best interests of the Company and
its shareholders to expand its
existing compensation recoupment policy ("Recoupment Policy"). The Board will
revisit this Recoupment Policy
in accordance with any final rules and regulations issued by the Securities and
Exchange Commission ("SEC") or
Nasdaq in connection with Section 954 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act of
2010. Capitalized terms used in this Recoupment Policy are defined as provided
herein.



2. Administration. The Recoupment Policy shall be administered by the Board, or,
if so delegated by the Board,
any committee or sub-committee of the Board. The Board has the sole discretion
to interpret the terms of the
Recoupment Policy and make determinations under it, and any action taken by the
Board pursuant to the
Recoupment Policy shall be within the absolute discretion of the Board. Any
interpretations or determinations made by the Board shall be final and binding
on all affected individuals.
3. Covered Persons. Any person who is or was an Operating Committee member or a
Section 16 officer, as designated by WTW:


a. at any time during the performance period for the Erroneously Awarded
Incentive Compensation,
in the event of recoupment due to Financial Restatement; or


b. at the time of the Detrimental Conduct, in the event of recoupment due to
Detrimental Conduct.


4. Incentive Compensation. Any incentive compensation received by a Covered
Person (including compensation
awarded, earned, paid or payable to a Covered Person), including without
limitation, any bonus, short-term incentive
award or amount, long-term incentive award or amount, including any equity-based
awards.


5. Recoupment due to Financial Restatement: In the event of a revision of
previously issued financial statements to
correct one or more errors that are material to those financial statements
("Financial Restatement”), the Board may
recover up to the amount of the Erroneously Awarded Incentive Compensation
received within the three years
preceding the date on which the Board determines a Financial Restatement is
required if, in the Board's judgment and
determination, the Covered Person engaged in fraud, negligence or other
misconduct that contributed to the need
for the Financial Restatement. For the avoidance of doubt, Financial Restatement
does not include any restatement
required due to changes in accounting rules or standards or changes in
applicable law, or retrospective revisions or
reclassifications made to reflect a change in the structure or operations of
WTW.


6. Recoupment due to Detrimental Conduct: In the event that a Covered Person
engages Detrimental Conduct that,
in the sole discretion of the Board, is likely to cause or has caused material
financial, operational, or reputational harm
to WTW, the Board may recover Incentive Compensation received by the Covered
Person during and after the period
in which such Detrimental Conduct occurred. Detrimental Conduct subject to this
Recoupment Policy must have
occurred within the three years preceding the date on which the Board determines
that Detrimental Conduct has
occurred. Detrimental Conduct consists of:
i. the commission of an act of fraud, misappropriation or embezzlement in the
course of employment;
ii. the commission of a criminal act, whether or not in the workplace, that in
the Board's sole
discretion, constitutes a felony or crime of comparable magnitude that could
subject WTW to reputational harm;
iii. the material violation of a non-compete, non-solicitation, or
confidentiality agreement; or
iv. the willful and material breach of a Covered Person's obligations under
WTW's Code of Conduct (the "Code") relating to compliance with law or
regulations that would give rise to dismissal under the Code or termination for
Cause; or





--------------------------------------------------------------------------------





v. any act or omission involving willful misconduct that resulted in such
Covered Person's termination for Cause.
For the purposes of this Recoupment Policy, "Cause" shall mean the most recent
definition of "Cause" in the long-term performance share unit incentive awards
granted prior to this Policy to members of the Operating Committee (in each
case, using the formulation that would apply in the absence of an employment
agreement).


7. Amount and Method of Recovery. The Board shall determine the amount of
Incentive Compensation to
be recovered in its sole discretion as follows:
a. In the event of recoupment due to Financial Restatement, up to the amount (if
any) by which the Incentive Compensation received exceeds the amount that would
have been received if calculated based upon the Financial Reporting Measures had
such error(s) not been made ("Erroneously Awarded Incentive Compensation").
Financial Reporting Measures include consolidated and/or operating Company
financial reporting measures that are used in preparing WTW's financial
statements or terms of compensation awards (or results that are derived from
such measures), as well as stock price and measures of shareholder return. A
Financial Reporting Measure need not be presented within the financial
statements or included in a filing with the SEC.
For Incentive Compensation based in part or whole on stock price or measures of
shareholder return, Erroneously Awarded Incentive Compensation will be
calculated with reference to an average stock-price-to-earnings multiple over
the applicable performance period, in a manner prescribed by the Board in its
sole discretion.
b. In the event of recoupment due to Detrimental Conduct, an amount of Incentive
Compensation up to and based upon the Covered Person's relative degree of fault
or involvement, the impact of the conduct on WTW, the magnitude of any loss
caused and other relevant facts and circumstances.
The Board may effect recoupment in any manner consistent with applicable law
including, but not limited to, (a) seeking reimbursement of all or part of an
award previously paid, (b) cancelling prior awards, whether vested or unvested
or paid or unpaid, (c) cancelling or setting-off against planned future grants,
and (d) any other method authorized by applicable law or contract.


8. Acknowledgement by Operating Committee Members and Section 16 Officers. The
Company shall
provide notice and seek written acknowledgement of this Recoupment Policy from
each Operating Committee member and Section 16 officer, as soon as practicable
after the later of (i) the Effective Date and (ii) the date on which the person
is appointed as an Operating Committee member or Section 16 officer, providing
that, under this Recoupment Policy and such person's employment agreement, if
any, the Company may recoup IncentiveCompensation as provided herein.


9. Effective Date. The Recoupment Policy shall be effective as of the date they
are adopted by the Board (the "Effective Date") and shall apply to compensation
that is awarded or granted to Covered Persons on or after that date (and shall
not apply to compensation that is granted or awarded before that date).







